NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50372

                Plaintiff-Appellee,             D.C. No. 8:16-cr-00141-DOC

 v.
                                                MEMORANDUM*
AARON CHAVEZ, a.k.a. Aaron Chavez-
Muniz, a.k.a. Angel Martinez, a.k.a. Angel
Ulloa, a.k.a. Angel Ulloa-Martinez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Aaron Chavez appeals from the district court’s judgment and challenges his

guilty-plea conviction and 120-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Chavez’s counsel has filed

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Chavez has filed a pro se supplemental brief; the government

has filed an answering brief; and Chavez has filed a reply brief.

      Chavez waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Chavez’s plea. We therefore

affirm as to that issue and dismiss the remainder of the appeal of the conviction in

light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988

(9th Cir. 2009).

      Our independent review of the record discloses no arguable grounds for

relief on direct appeal as to Chavez’s sentence, with the exception of three

supervised release conditions. We therefore affirm the sentence except as to

standard conditions five, six, and fourteen, which were held to be

unconstitutionally vague after the district court sentenced Chavez. See United

States v. Evans, 883 F.3d 1154, 1162-64 (9th Cir.), cert. denied, 2018 WL 2726034

(U.S. Oct. 1, 2018) (No. 17-9208). We remand for the district court to modify

these conditions consistent with our opinion in Evans.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.




                                          2                                    17-50372